FILED
                              NOT FOR PUBLICATION                            DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KULDIP SINGH,                                     No. 11-72239

               Petitioner,                        Agency No. A096-057-908

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Kuldip Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen based on

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen and review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen on

the ground that Singh failed to establish that he was prejudiced by the alleged

ineffective assistance of his former attorneys. See id. at 793-94 (prejudice results

when “the performance of counsel was so inadequate that it may have affected the

outcome of the proceedings”).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-72239